DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 2 Feb. 2022 has been entered.
Claims 1-3, 13-15 and 18-31 are currently pending.

Election/Restrictions
Applicant's election with traverse of the invention of Group I, claims 1-3, 13-15 and 18-21, and starch as the species of inhibitor agent, S. cerevisiae as the species of inhibited yeast, diastaticus as the species of yeast in the medium and yeast slurry as the species of sample in the reply filed on 2 Feb. 2022 is acknowledged.  The traversal is on the ground(s) that there would not be an undue search burden in examining all of the claims.  This is not found persuasive because the claims of Group II are limited to using the claimed medium for culturing yeast whereas the use of the medium of claim 1 is not limited to any particular context, and as such the Groups would require searching of different fields of prior art.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 22-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2 Feb. 2022.
Claims 1-3, 13-15 and 18-21 are considered here.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 defines a claim element (the content of cupric sulfate, starch and/or dextrin) relative to another element which is variable (the ability to promote growth of diastaticus while inhibiting growth of at least one other brewing yeast), rendering the claims indefinite (see MPEP 2173.05(b)).  The effects of any particular medium on the growth of diastaticus and/or other yeasts would be expected to vary based on a variety of factor, including the presence/absence of other media factors (e.g., other carbon sources), concentrations of other media components, culture conditions (e.g., temperatures, plating densities, incubation times, etc.), the type of sample (including mixtures of microorganisms), and the like.  For example, Lin, Journal of the Institute of Brewing 87.3 (1981): 151-154 (cited in IDS of 12 Nov. 2020), evidences that the inhibitory effects of cupric sulfate on various yeasts depends on factors such as the concentration of potassium phosphate, the plating density, the incubation temperature and the pre-storage time of the media (Lin, p. 151-153, under RESULTS).  Moreover, to the extent that the inhibitory effect of starch and/or dextrin is due to the inability of yeasts to 
In addition, the terms “promote” and “inhibiting” in the limitation “sufficient to promote growth of Saccharomyces cerevisiae var. diastaticus while inhibiting growth of at least one other variety of brewing yeast” are relative terms which render the claims indefinite (one skilled in the art would need to know what an observed level of growth is being measured relative to in order to assess whether such growth meets the limitation). The terms “promote”/”inhibit” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-3 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin, Journal of the Institute of Brewing 87.3 (1981): 151-154 (cited in IDS of 12 Nov. 2020), as evidenced by Flückiger-Isler et al., The Journal of nutrition 124.9 (1994): 1647-1653.
Regarding claims 1-3, Lin discloses a medium composition for detecting wild yeasts, e.g., in brewery samples, comprising: 4 g/L yeast extract, 2 g/L peptone, 0.5 g/L cupric sulfate, 1 g/L potassium phosphate, 0.5 g/L ammonium chloride, optionally 20 g/L agar, water and 2 g/L malt extract (p. 151-152, under Base medium; Liquid medium; Solid medium).  As evidenced by Flückiger-Isler, malt extract contains various dextrin oligosaccharides (Flückiger-Isler, Table 1 and related text). 
Regarding claim 2, the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention (see MPEP 2111.03, III.).  The instant specification states that the claimed medium “promotes growth of strains of Saccharomyces cerevisiae var. diastaticus while inhibiting growth of other varieties of brewing yeast” (Spec., p. 1, lines 28-30).  The culture medium of Lin is identical to the medium of claim 2 except that the medium of Lin additionally contains dextrose and any simple sugars in the malt extract.  However, Lin discloses that diastaticus was capable of growing on the medium when plated at a density of 1 x 106 cells (p. 152, under Solid medium) whereas varieties of brewing yeasts (i.e. “culture yeasts”) did not show any growth under such conditions (p. 152, under Culture yeasts).  Thus, the presence of the dextrose/sugar ingredients in the medium of Lin would not have materially affected the basic and novel characteristics of the claimed invention, and thus are not excluded by the “consisting essentially of” language of claim 2.
Culture yeasts; and Saccharomyces and non-Saccharomyces wild yeasts).

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657